FILED
                                                                             JAN 25 2010
                             NOT FOR PUBLICATION
                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS
                      UNITED STATES COURT OF APPEALS

                             FOR THE NINTH CIRCUIT



DARRYLE WILLIAMS,                                 No. 09-15243

               Plaintiff - Appellant,             D.C. No. 1:03-cv-05389-LJO-DLB

  v.
                                                  MEMORANDUM *
ARTHUR CALDERON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                             Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

       Darryle Williams, a California state prisoner, appeals pro se from the district

court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH
                                                                                  09-15243
that prison officials were deliberately indifferent to his serious medical needs in

violation of the Eighth Amendment. We have jurisdiction pursuant to 28 U.S.C.

§ 1291. We review de novo a grant of summary judgment, Toguchi v. Chung, 391
F.3d 1051, 1056 (9th Cir. 2004), and for abuse of discretion the denial of a request

for the appointment of counsel, Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

1991), and we affirm.

      The district court properly granted summary judgment because Williams’s

dissatisfaction with the medical treatment that he received constituted, at most, a

difference of medical opinion, which is insufficient to establish deliberate

indifference. See Toguchi, 391 F.3d at 1058 (“[A] mere difference of medical

opinion is insufficient, as a matter of law, to establish deliberate indifference.”)

(internal quotation marks, ellipses, and brackets omitted).

      The district court did not abuse its discretion by denying Williams’s request

for the appointment of counsel because the record does not demonstrate the

necessary exceptional circumstances. See Terrell, 935 F.2d at 1017.

      Williams’s remaining contentions are unpersuasive.

      AFFIRMED.




IL/RESEARCH
                                            2                                     09-15243